                        Case 3:21-cv-00195-MMD-CLB Document 10 Filed 06/14/21 Page 1 of 2




                    1 ELIZABETH B. STALLARD
                      Nevada Bar No. 10769
                    2 DOWNEY BRAND LLP
                      621 Capitol Mall, 18th Floor
                    3 Sacramento, California 95814
                      Telephone:     916.444.1000
                    4 Facsimile:     916.444.2100
                      Email:         estallard@downeybrand.com
                    5
                      Attorneys for Defendant
                    6 INTERLOCK USA, INC.

                    7

                    8                                     UNITED STATES DISTRICT COURT
                                                               DISTRICT OF NEVADA
                    9

                   10

                   11 HANNA PIPER,                                             Case No. 3:21-cv-00195-MMD-CLB

                   12                        Plaintiff,                        STIPULATION TO EXTEND TIME FOR
DOWNEY BRAND LLP




                                                                               DEFENDANT TO RESPOND TO
                   13 v.                                                       COMPLAINT; ORDER THEREON

                   14 INTERLOCK USA, Inc., a foreign
                      corporation,                                                             (First Request)
                   15
                                   Defendant.
                   16

                   17               Pursuant to Local Rule IA6-1 of the United States District Court for the District of Nevada,

                   18 Defendant INTERLOCK USA, INC. (“Defendant”) and Plaintiff HANNA PIPER (“Plaintiff”), by

                   19 and through their respective counsel, stipulate and agree as follows:

                   20                                                  RECITALS

                   21               A.       WHEREAS, on April 27, 2021, Plaintiff filed her Complaint for Damages and

                   22 Injunctive Relief for Violations of American with Disabilities Act and NRS 613.330

                   23 (“Complaint”).

                   24               B.       WHEREAS, on May 24, 2021, Defendant was personally served with the

                   25 Complaint. Defendant’s deadline to respond to the Complaint is June 14, 2021.

                   26               C.       WHEREAS, Defendant has requested, and Plaintiff has consented, to an additional

                   27 21 days for Defendant to answer or otherwise respond to the Complaint; and

                   28               D.       WHEREAS, an additional 21 days for Defendant to answer or otherwise respond to

                        1732309v1                                                        Case No. 3:21-cv-00195-MMD-CLB
                                         STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO COMPLAINT
                        Case 3:21-cv-00195-MMD-CLB Document 10 Filed 06/14/21 Page 2 of 2




                    1 the Complaint will not alter the date of any event or deadline already set by Court order in this

                    2 matter.

                    3                                                STIPULATION

                    4               Defendant is granted an additional 21 days to answer or otherwise respond to the

                    5 Complaint, which shall be filed on or before July 6, 2021.

                    6               IT IS SO STIPULATED.

                    7

                    8 DATED: June 13th, 2021                          Respectfully submitted,

                    9                                                 NEVADA LEGAL SERVICES, INC.
                   10

                   11                                                 By:          /s/ David Olshan
                                                                                        Rhea Gertken (SBN 9946)
                   12                                                                   David Olshan (SBN 4126)
DOWNEY BRAND LLP




                                                                                          Attorneys for Plaintiff
                   13                                                                        HANNA PIPER
                   14
                        DATED: June 13th, 2021                        Respectfully submitted,
                   15
                                                                      DOWNEY BRAND LLP
                   16

                   17                                                 By:          /s/ Elizabeth Stallard
                   18                                                               Elizabeth B. Stallard (SBN 10769)
                                                                                          Attorneys for Defendant
                   19                                                                    INTERLOCK USA, INC.
                   20

                   21
                                                                                IT IS SO ORDERED.
                   22

                   23
                                                                                UNITED STATES MAGISTRATE JUDGE
                   24
                                                                                DATED:          June 14, 2021
                   25

                   26

                   27

                   28

                        1732309v1                                     2               Case No. 3:21-cv-00195-MMD-CLB
                                      STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO COMPLAINT
